MEMORANDUM **
Rita M. Hymes and Donald L. Hymes appeal pro se from the district court’s summary judgment in an action brought by the United States to reduce to judgment unpaid income taxes, penalties, and interest assessed against appellants and to foreclose tax liens against certain real property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Hughes v. United States, 953 F.2d 531, 541 (9th Cir.1992), and we affirm.
The district court properly granted summary judgment to the United States because the Hymes failed to controvert Certificates of Assessments and Payments demonstrating that the assessments were properly made. See id. at 540 (explaining that Certificates of Assessments and Payments are “probative evidence in and of themselves and, in the absence of contrary evidence, are sufficient to establish that ... assessments were properly made.”); see also 26 U.S.C. § 6322 (providing that tax liens arise at the time of assessment and continue until the liability is satisfied).
Appellants’ arguments on appeal are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.